PER CURIAM.
Upon reading and filing the stipulation of the parties hereto and the court being fully advised in the premises,
On motion of Hiram Y. Popkin, attorney for the plaintiffs,
It is ordered that the appeal heretofore taken in the above-entitled cause be docketed and dismissed with prejudice to either of the parties hereto and without further cost to either of the parties hereto.
It is further' ordered that Elmer W. Voorhies, clerk of the United States District Court for the Eastern District of Michigan, return to Leonard Simons, co-counsel for the plaintiffs herein, the cash bond heretofore deposited with the said clerk.